Citation Nr: 1035054	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 (West 2002) 
for various disabilities, to include chronic pancreatitis, 
abscesses, anemia, and renal failure, claimed to be due to 
insufficient care received by the VA Medical Center in Kansas 
City, Kansas prior to hospitalization in September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to March 1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
In September 2009, the Board remanded the appeal for additional 
development.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible medical evidence 
of record does not show that, prior to hospitalization in 
September 2007 that the care given by the VA Medical Center in 
Kansas City to the Veteran resulted in any disability, to include 
chronic pancreatitis, abscesses, anemia, and renal failure, 
because of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing the medical care to the claimant or was due to an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 
for various disabilities, to include chronic pancreatitis, 
abscesses, anemia, and renal failure, claimed to be due to 
insufficient care received by the VA Medical Center in Kansas 
City, Kansas prior to hospitalization in September 2007, have not 
been met.  38 U.S.C.A. §§ 1151, 1732, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.361, 3.800 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Although elements (1) through (3) are 
not implicated in a section 1151 claim, notice must arguably be 
given for elements (4) and (5). 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in October 
2008, prior to the January 2009 rating decision, along with the 
written notice provided in December 2009 and January 2010 
fulfills the provisions of 38 U.S.C.A. § 5103(a) and satisfies 
the Board's September 2009 remand instructions by advising the 
Veteran what he needed to substantiate his 1151 claim under the 
current laws and regulations including notice of the laws and 
regulations governing the assignment of disability ratings and 
effective dates as also required by the Court in Dingess, supra.  
See Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  While the Veteran was not provided 
adequate VCAA notice prior to the adjudication of his claim, 
providing him such notice in the above letters, followed by a 
readjudication of the claim in the July 2010 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if the above letters did not provided adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
the statement of the case, the supplemental statements of the 
case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO both 
fully complied with the September 2009 remand instructions by 
obtaining and associating with the record all outstanding records 
of the Veteran from the Kansas City VA Medical Center and from 
Stormont Vail Health Center and satisfied its duty to assist the 
Veteran.  See Dyment, supra; D'Aries, supra.  Likewise, the Board 
finds that the June 2010 VA examination both satisfies the 
Board's September 2009 remand instructions and is adequate to 
adjudicate the claim because the examiner reviewed the record on 
appeal and the claimant and thereafter provided an opinion based 
on citation to relevant evidence found in the claim's files.  Id; 
Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 
303 (2007).  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran's daughter reported that the claimant was found 
unresponsive in his truck in September 2007 and was transported 
to the nearest medical facility.  He was ultimately transferred 
to a VA facility and diagnosed with renal failure, anemia, mass 
lesion in the pancreatic tail and chronic pancreatitis.  It was 
thereafter alleged that insufficient primary care from the VA 
caused his September 2007 hospitalization and resulting 
disabilities.  Specifically, the Veteran alleges at the time of 
his hospitalization, the doctors found a pancreatic mass lesion 
the size of a walnut.  Prior to that time, the Veteran alleges he 
was regularly treated at the VA medical center and no such lesion 
was ever discovered or diagnosed.  The Veteran believes had he 
received proper care by the VA, the lesion would have been 
discovered and diagnosed years prior, preventing his renal 
failure, anemia and abscesses.  His daughter further testified 
that the Veteran frequently complained of various 
gastrointestinal symptoms through the years that were ignored or 
not thoroughly checked by the VA.  The Veteran was on several 
medications for other disabilities, which he alleges could have 
exacerbated his chronic pancreatitis.  It is also requested that 
the Veteran be afforded the benefit of the doubt.

In this regard, because the Veteran's claim for benefits in 
accordance with the provisions of 38 U.S.C.A. § 1151 was received 
by VA in September 2008, controlling laws and regulations provide 
that in order to warrant compensation under 38 U.S.C.A. § 1151 he 
must demonstrate that the VA hospital care, medical or surgical 
treatment, or examination in question resulted in an additional 
disability and that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing such care, treatment, or examination, or that the 
proximate cause of the additional disability was an event that 
was not reasonably foreseeable.  See also VAOPGCPREC 40-97, 63 
Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  

In this regard, determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Given the above three part test, the Board will first consider 
the negligence and the not reasonably foreseeable questions.  In 
this regard, the Board notes after a review of the record on 
appeal the June 2010 VA examiner provided VA with the following 
expert medical opinion: 

It is my opinion that the [V]eteran's 
chronic pancreatitis, abscesses, renal 
failure[,] and anemia are not caused by 
carelessness, negligence[,] . . . lack of 
proper skill, error in judgment[,] or 
similar instance or fault on the part of 
the VA Medical Center in furnishing the 
[V]eteran's primary care in the years prior 
to the September 2007 hospitalization.  

My rational [is] that the [V]eteran was 
evaluated and treated appropriately in the 
emergency room at the Topeka VA Medical 
Center.  There was no breach of duty and 
the care provided to the [V]eteran did not 
fall below a reasonable standard of care.  
Subsequent problems were not caused by 
substandard care and any damage could not 
have arisen but for the substandard care.  

With the history of alcohol abuse and 
malabsorption secondary to such abuse with 
chronic gastritis, this would be the 
etiology of the [V]eteran's medical 
conditions.  

[As to t]he [V]eteran's contention that the 
VA should have discovered the pancreatic 
mass in the years prior to his regular 
course of treatment for other disabilities 
to include acid reflux disease or that the 
patient's large amount of prescription 
medication prescribed by the VA negligently 
led to his pancreatic mass less and 
ultimate hospitalization[, . . .] it is my 
opinion that the medical documentation 
would support that these problems are less 
likely as not due to any substandard 
treatment received at the VA.  The 
[V]eteran's history of alcohol abuse is [a] 
likely etiology for his general health 
conditions.  The varying degree of 
historical accuracy with varying self-
statements concerning his alcohol intact 
are documented by the above statements from 
the medical records.    

The above opinion by the June 2010 VA examiner that there was 
neither negligence nor an event not reasonably in the treatment 
that the Veteran received from the VA Medical Center in Kansas 
City prior to his September 2007 hospitalization is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).

Moreover, the Board does not find the Veteran's, his family's, or 
his representative's personal hearing testimony and/or writings 
to be competent evidence of negligence or an event that was not 
reasonably foreseeable because answering these questions requires 
special medical training and therefore they are determinations 
"medical in nature" and not capable of being made by lay 
persons.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.   Furthermore, the Board places greater probative 
value on the VA examiner's opinion regarding negligence and what 
events are not reasonably foreseeable, after a review of the 
record on appeal, than these lay statements and/or testimony.  
Id; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

As to the additional disability question, while a review of the 
record on appeal shows that during and after the September 2007 
hospitalization the Veteran had problems with, among other 
things, chronic pancreatitis, abscesses, anemia, and renal 
failure, the Board finds that it need not address this question 
because even if we were to concede additional disability, without 
negligence or an event that was not reasonably foreseeable, the 
Veteran cannot prevail on his 38 U.S.C.A. § 1151 claim.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record is 
against the claim.  In reaching the 


above conclusion, the Board also considered the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the claim, the doctrine 
is not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for various disabilities, to include chronic pancreatitis, 
abscesses, anemia, and renal failure, claimed to be due to 
insufficient care received by the VA Medical Center in Kansas 
City, Kansas prior to hospitalization in September 2007, is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


